Citation Nr: 1438795	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, to include skin cancer.

3.  Entitlement to service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling.

4.  Entitlement to service connection for a skin disorder, to include skin cancer.

5.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision from the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is now with the RO in Phoenix, Arizona.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a March 2014 Travel Board hearing; a transcript thereof is in the claim file.  The record was left open for 90 days following the hearing to afford the Veteran and his representative an opportunity to submit additional evidence; no such evidence has been received, and the Board will now proceed to consider the claims on appeal.

FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling, as well as service connection for a skin disorder, to include skin cancer; the Veteran did not file a notice of disagreement and the June 2003 rating decision became final.

2.  The additional evidence received since the June 2003 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling, as well as service connection for a skin disorder, to include skin cancer, or raises a reasonable possibility of substantiating the claims.

3.  Organic mental syndrome, a nervous condition, brain tumor, head tumor, and head swelling, were not manifested during the Veteran's active duty service or for many years thereafter, nor are they otherwise related to such service, to include as due to exposure to ionizing radiation in service.

4.  A chronic skin disorder, to include skin cancer, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service, to include as due to exposure to ionizing radiation in service.

5.  Prostate cancer was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service, to include as due to exposure to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The evidence received since the June 2003 rating decision is new and material; and the criteria to reopen the Veteran's claims for service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling, as well as service connection for a skin disorder, to include skin cancer, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for organic mental syndrome, a nervous condition, brain tumor, head tumor, and head swelling, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

3.  The criteria for service connection for a skin disorder, to include skin cancer, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

4.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In an application to reopen a previously denied calim based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Prior to the initial adjudication the RO sent the Veteran a letter in April 2007 that complied with statutory notice requirements.  Therein, the RO notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  The April 2007 notice to the Veteran also included a Radiation Risk Activity Information sheet.  

In compliance with Kent, the RO notified the appellant of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied. 

The Veteran's service treatment records, service personnel records, and VA and private medical treatment records have been obtained.  The RO obtained a radiation dose estimate as well as a medical opinion from the Director of Radiation and Physical Exposures and the Director of the Compensation and Pension Service.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




Reopening the Claims Based on New and Material Evidence

The Veteran is claiming, in part, service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling, as well as service connection for a skin disorder, to include skin cancer.  

Service connection for these disabilities was denied by the RO in a June 2003 rating decision.  That rating decision was not appealed and is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.

The June 2003 rating decision denied the claim for service connection for a skin disability on the basis that the Veteran did not have skin cancer.  The record now contains a September 2006 medical record showing that an invasive squamous cell carcinoma was removed from the Veteran's right biceps.

This medical evidence provides a confirmed diagnosis of skin cancer that was not of record at the time of the June 2003 rating decision and thus addresses an unestablished fact.  

The June 2003 rating decision continued the prior denial of the claim for service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling on the basis that the record did not demonstrate that the Veteran was exposed to radiation during service.  The record now contains evidence, including a radiation dose assessment, that confirms his exposure to ionizing radiation during service.  This evidence was not of record in June 2003 and addresses an unestablished fact.  

The evidence received since the June 2003 rating decision is new and material and reopening the claims is warranted.

Service Connection

The Veteran is seeking service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling, as well as service connection for a skin disorder, to include skin cancer, and service connection for prostate cancer.  In his statements of record at the Board hearing, the Veteran has asserted that all of these disabilities are due to exposure to ionizing radiation.  Specifically, he has indicated that during the course of his duties as a nuclear weapons assembler in West Germany, he was exposed to radiation which caused his current disabilities.  As the same evidence is applicable to all of the claims on appeal, the Board has addressed the issues under the same analysis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors and psychoses, are presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section.  Specifically, if a veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.

A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  See also 38 U.S.C.A. § 1112.  A 'radiation-risk activity' is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

In this case, the Veteran did not participate in a radiation-risk activity as defined above.  Nevertheless, service connection must also be considered under 38 C.F.R. § 3.311.  Significantly, Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  To consider service connection under section 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For prostate cancer and skin cancer and any other cancer (with the exception of bone cancer and leukemia), the disease must have manifested five years or more after exposure. 38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred to the Under Secretary for Health for further consideration.

Although prostate cancer and any other cancer is included in the list of 'radiogenic' diseases at 38 C.F.R. § 3.311(b), that regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim.  Such processing 'still requires a case-by-case determination of service connection for each claim based on one of the listed diseases.  See Ramey v. Brown, 120 F.3d at 1245.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) are negative for any cancer, brain/head disorders, psychiatric problems, or prostate problems.  Importantly, a January 1967 service examination prior to discharge was silent with respect to any abnormalities.  The head, genitourinary system, and skin were clinically evaluated as normal.  In his contemporaneous medical history, there was also no report of any symptoms associated with the disabilities on appeal.  Several days later, in January 1967, the Veteran developed a light pink macular rash over his face, neck, and chest.  Probable rubella was noted.

Postservice, the Veteran was seen for an acute psychotic episode in June 1982.  In May 1983 he was hospitalized for acute psychosis, rule out bipolar disorder.  A VA examination in June 1983 noted the Veteran's report of radiation exposure during service.  The Veteran was treated for a bone tumor of the right frontal margin of the cranium in February 1986.  In February 1987 he was again hospitalized for acute psychosis.  VA examination in July 1989 found chronic paranoid schizophrenia.  A June 1995 VA examination noted psychotic disorder, not otherwise specified.

Suspicious skin lesions were noted in April 2003.  Invasive squamous cell carcinoma was removed from the right biceps in September 2006.  Prostate cancer was diagnosed in October 2006.  MRI of the brain in December 2006 showed lesion in the right frontal bone as well as diffuse cerebral atrophy.  Cephalgia was noted in April 2007.

An August 2008 VA ionizing radiation registry examination noted "prostate cancer, possible brain neoplasm associated with ionizing radiation evident at this time."

The Veteran's service personnel records show that he served in Europe, including Germany.  His DD-214 indicates his specialty was field artillery crewman.  On file are Nuclear Position Medical Notifications.  Nevertheless, the service personnel records do not include a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation. 

In April 2008, the RO wrote the U.S. Army Dosimetry Center and requested a DD 1141, Record of Exposure to Ionizing Radiation, or equivalent record, of the Veteran's alleged in-service exposure to radiation.  In April 2008 the U.S. Army Dosimetry Center replied that, after a search, no records of the Veteran could be located. 

In May 2010, the Army's Director of Occupational Health Sciences provided a radiation dose assessment for the Veteran.  This assessment was based on research of data on previous reconstructed dose estimates of individuals and military units that performed duties similar to the Veteran's, including nuclear weapons assemblers, ammunition handlers, artillerymen, weapons maintenance, and ammunition maintenance personnel:  

The Veteran's exposure to ionizing radiation while serving in the Army in his specific capacity as a Nuclear Weapons Assembler would not have exceeded the allowable limits set for members of the general public (100 millirem per year).  Applying this exposure limit to [the Veteran]'s period of service noted in your inquiry (3 years) would result in an estimated occupational radiation dose of 300 millirem.

In a June 2010 memorandum, the VA's Director of Radiation and Physical Exposures, citing the Health Physics Society's research, determined that since the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, that it was "unlikely that the Veteran's brain tumor, paranoid schizophrenia, organic psychosis, squamous cell cancer of the right bicep, and/or prostate cancer can be attributed to radiation exposure while in the military."

Based on this opinion, in June 2010, the VA Director of Compensation Service found that there was no reasonable possibility that the Veteran's disabilities resulted from exposure to ionizing radiation in service. 

At the March 2014 hearing, the Veteran testified that he served in Bitburg and Kassel, Germany as a nuclear weapons assembler.  He reported that he had had worked on two types of projectiles, the M423 trainer and the M422 atomic projectile.  In doing so, he was frequently exposed to spillage of nuclear material, and no protective clothing or decontamination areas were available.

He reported that in later years he set off Geiger counters and metal detectors due to radiation.  His wife testified that she recalled an incident where the televisions in a store went off when the Veteran entered.

Based on a thorough review of the evidence, the Board must find the Army and VA's official and detailed opinions to be highly probative on the question of the Veteran's exposure to radiation during the risk activity at issue.  As such, the Board cannot find that service connection is warranted where the probative evidence weighs against finding any significant exposure to radiation.  The Board recognizes the Veteran's assertions and his belief that his current disabilities are related to exposure to nuclear material in service.  While the Board accepts the Veteran's statements concerning his duties in service; nevertheless, he is not competent to render or calculate an actual dose estimate or provide such a complex medical opinion.  In this regard, there is simply no competent evidence of significant radiation exposure in service.  The U.S. Army Dosimetry Center had no records of radiation exposure for the Veteran.  Importantly, the June 2010 opinion determined that the Veteran's exposure would be too small to cause significant health risks. 

Moreover, as the cause of his disabilities involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, the Veteran is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, his contentions are outweighed by the June 2010 findings. 

While the Board sympathizes with the Veteran's frustration, it cannot find that service connection is warranted for the claimed disabilities on the basis of radiation exposure when the most probative evidence clearly indicates that the Veteran was not actually exposed to significant radiation during service. 

The Board must find that the official evidence of record is more probative in this case than the Veteran's testimony regarding his belief that he was, in fact, exposed to significant ionizing radiation during his participation in the risk activity.

The Board concludes that the preponderance of the evidence demonstrates that, for the purposes of considering entitlement to service connection for the claimed disabilities under 38 C.F.R. § 3.311 , the Veteran was not exposed to a significant amount of ionizing radiation during service to lead to the disabilities on appeal.  Thus, service connection is not warranted under 38 C.F.R. § 3.311.

As stated above, under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In the instant case, the Board notes that a psychiatric disorder was first noted in 1982, the head tumor was first noted in 1986, and skin cancer and prostate cancer were first noted in 2006, all many years after the Veteran's discharge from service.  Moreover, there is simply no competent evidence suggesting that the Veteran's disabilities are directly related to service or, in the case of a psychosis or cancer of the skin or prostate, had onset during the one-year period after service.  The Veteran has not contended otherwise.  Further, there has been no medical or lay evidence of pertinent symptomatology since service.  See Walker, cited above.  This lengthy period following service prior to any shown manifestation of the Veteran's disabilities weighs against a direct theory of service connection. See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In this case, the most competent evidence shows that the Veteran's organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling; skin disorder, to include skin cancer; and prostate cancer, are unlikely to have been caused by or aggravated by the Veteran's military service, to include exposure to ionizing radiation.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling; skin disorder, to include skin cancer; and prostate cancer.

Consequently, the benefit-of-the-doubt rule does not apply, and these claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen a claim of service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling.

New and material evidence has been received to reopen a claim of service connection for a skin disorder, to include skin cancer.

Service connection for organic mental syndrome, also claimed as nervous condition, brain tumor, head tumor, and head swelling, is denied.

Service connection for a skin disorder, to include skin cancer, is denied.

Service connection for prostate cancer is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


